Citation Nr: 1411954	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a penile disorder. 

2.  Entitlement to service connection for a thoracolumbar spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issue of entitlement to service connection for a thoracolumbar spine disorder is remanded to the RO via the Appeals Management Center in Washington, DC. 


FINDING OF FACT

The Veteran's current penile dermatitis cannot be reasonably disassociated from his active military service.


CONCLUSION OF LAW

Penile dermatitis was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the preponderance of the probative evidence shows that the Veteran currently has penile dermatitis that began during active service.  Therefore, entitlement to service connection for penile dermatitis is warranted.    


ORDER

Service connection for penile dermatitis is granted.  

REMAND

Pursuant to the Board's January 2012 remand, the RO was directed to review x-rays of the Veteran's spine that were submitted without a waiver of review in December 2009, subsequent to the October 2009 supplemental statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (2013).  However, in the most recent September 2012 supplemental statement of the case, there is no indication that the x-rays were reviewed.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, following this supplemental statement of the case, additional relevant evidence was received consisting of private treatment records dated in April through September 2012, and VA outpatient treatment records dated in January 2011 through March 2013, without waiver of RO jurisdiction.  

With respect to the claimed thoracolumbar spine disorder, given the aforementioned additional evidence of record, the Board finds that the case must be remanded in order for the Veteran to be afforded a VA examination to determine whether any diagnosed thoracolumbar spine disorder began during service, or is related to such service.  38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:   

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2. Upon completion of the above development, the Veteran must be afforded a VA examination to determine whether any thoracolumbar spine disorder found or previously diagnosed is related to his military service.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

Based on the clinical examination, a review of the evidence of record, to include x-rays of the thoracolumbar spine that were submitted in December 2009, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether a current diagnosis of a thoracolumbar spine disorder is found.  The examiner must provide an opinion as to whether any currently or previously diagnosed thoracolumbar spine disorder, to include degenerative disc disease, is related to the Veteran's active military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


